TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00409-CR


                                     Ex parte Tony Ramirez


              FROM THE 460TH DISTRICT COURT OF TRAVIS COUNTY
 NO. D-1-DC-19-207142-A, THE HONORABLE SELENA ALVARENGA, JUDGE PRESIDING



                 ORDER AND MEMORANDUM OPINION


PER CURIAM

               Tony Ramirez seeks to appeal the trial court’s denial of his application for writ of

habeas corpus in July 2021. However, the clerk’s record does not contain the required trial court

certification of Ramirez’s right of appeal pertaining to that ruling. See Tex. R. App. P. 25.2(a)(2)

(requiring trial court’s certification of defendant’s right of appeal “each time it enters a

judgment of guilt or other appealable order”), (d) (requiring record to include trial court’s

certification); see also Ex parte Tarango, 116 S.W.3d 201, 203 (Tex. App.—El Paso 2003, no

pet.) (explaining that “order denying habeas corpus relief is an appealable order within the

meaning of Rule 25.2(a)(2)”).

               Accordingly, this appeal is abated, and the trial court is directed to prepare and

file its certification regarding Ramirez’s right of appeal as required by the Rules of Appellate

Procedure. See Tex. R. App. P. 25.2(a)(2), 44.4. A supplemental clerk’s record containing the

trial court’s certification shall be filed with this Court no later than January 18, 2022. See id.

R. 25.2(d), 34.5(c)(2).
              It is ordered on December 28, 2021.



Before Justices Goodwin, Baker, and Smith

Abated

Filed: December 28, 2021

Do Not Publish




                                              2